 530DECISIONSOF NATIONALLABOR RELATIONS BOARDPerdue,Inc.andAmalgamatedMeat Cutters andButcher Workmen of North America,AFL-CIO.Case 5-CA-6139March 8, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn November 20, 1973, Administrative Law JudgePhil Saunders issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed a brief in reply to Respondent'sexceptions and brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that the Respondent, Perdue, Inc..Accomac, Virginia, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Administrative Judge:Based on acharge filed on May 31,1973,1by Amalgamated MeatCuttersand ButcherWorkmen of North America,AFL-CIO,herein called the Union,a complaint againstPerdue,Inc.,2 herein the Respondent or the Company, wasissued on July 16 alleging violations of Section 8(a)(1) and(3)of the National Labor Relation Act,as amended.Respondent filed an answer to the complaint denying ithad engaged in the alleged unfair labor practices. Ahearing in this proceeding was held before me, and boththe General Counsel and Respondent filed briefs.IAll dates are 1973 unless stated otherwise.2Theproper designation of the employer as corrected at the hearingAll credibility resolutionsmade herein are based on a compositeevaluation of the demeanor of the witnesses and the probabilities of theevidence as a wholeThe eviscerating department has several production or conveyor linesand on which lines chickens pass by at a certain rate per minute (at fullspeed 51 birds a minute).and the 30 or so employees on each line mustUpon the entire record in thiscase,and from myobservation of the witnesses and their demeanor, I makethe following: :sFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Maryland corporation with a plantlocated in Accomac, Virginia, and where it is engaged intheprocessing and wholesale distribution of poultryproducts.During the past 12 months, a representativeperiod, the Respondent has shipped to points locateddirectly outside the Commonwealth of Virginia productsvalued in excess of $50,000.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESIt is alleged that the Respondent unlawfully interrogatedand threatened employees and that agents of the Companycreated the impression of surveillance of employees' unionactivities. It is also alleged that on May 31, the Respondentdiscriminatorily terminated the employment of AddieMadre.Madre was employed by the Company on March 22,1971, and worked as a "liver trimmer" on line five in theeviscerating department until her discharged on May 31.Madre worked under the immediate supervision of AlphinePettit .4Madre first became aware of the Union sometime duringthe spring of 1972 and subsequently signed a card inNovember of that year. It appears that in the periodbetween January 1973, and the second week in May 1973,Madre solicited and signed up approximately 35 to 40fellow employees for the Union, and she made no attemptsto disguise her support for the Union. On or about May 24,Madre attended a meeting held by Respondent's VicePresident Donald Mabe and during which Mabe presentedthe views of Respondent relative to the union campaign.Following this meeting, Mabe and Madre then engaged ina conversation between themselves concerning the Union,and in the course of which Madre noted that she was "100percent for the Union." Mabe testified that "the first time Iknew who Addie Madre was, I suppose, was in one of thegroup sessions." Mabe also admitted that Madre was veryoutspoken and did not try to hide her union support duringthe group meeting.5On May 31, Madre reported at the start of her shift at 7a.m., and about 8:25 a.m. notified Alphine Pettit, herperformtheirparticular functions as thebirds go by their respectivestations.From time to time the line or lines are stopped for various reasons.There are threeliver trimmers on each line.5Earlier,in the springof 1973, at ameetingheld in thecafeteriaattendedby approximately 200 employees.Madre had stated that therewere problems in the relief system for employeeson theproduction lines,and that her medical treatments made this an acute personal problem due toher need to visit therestroom frequently These remarkswereaddressed to209 NLRB No. 97 PERDUE, INC.immediate supervisor, that she had to go to the restroomand requested Pettit to send the relief girl for her. Pettitreturned shortly thereafter to tell Madre that the relief girlwould get to her in a few minutes. At about 8:55 a.m., nothaving yet been relieved, Madre then told SupervisorRebeccaWatson that she had to go to the bathroom"bad," and requested that Watson send someone to relieveher.Watson told her that the relief girl would soon bethere.Madre testified that a few minutes after sherequested relief from Watson, Alphine Pettit came by andagain toldMadre that the relief girl could not comebecause "the girls" down the line wouldn't let her relieveMadre until they themselves were relieved. Madre statedthat at this point she told Pettit, "I have to go and I amgoing now." Pettit then immediately left, but Madre askedthe two other trimmers on her line if they would "hold theline," and being told that they would, Madre left herstation and went to the bathroom. She was gone for severalminutes and when she returned from the bathroom thereliefgirlwas in her place. Annie Dickerson, a livertrimmer along with Madre on line five, credibly testifiedthat the line did not stop in Madre's absence .6Shortly after Madre returned to her station on line fiveshe learned that her name had been called over the speakerand was asked to report to the office, but Madre repliedthat they knew where she was if they wanted her. A fewminuteslater Supervisor Rebecca Watson came by andtold her that Plant Manager John Spradling wanted to seeher, and Madre then went with Watson to the front office.Alphine Pettit also came into the office and left withWatson for a few minutes, but upon their return Pettitinformed Madre that Wayne Jester, Respondent's person-nelmanager, had told Pettit to take Madre to the lockerarea and get her things. At this point Madre asked, "Whatare they doing, firing me"? To which Pettit replied, "Wedon't know until you get your things. Pettit then wentwithMadre to her locker, and when they returned PettitandMadre went into Spradling's office whileWatsonremained in the hall, and in a few minutes, Spradling cameinto his office.Spradling first asserted that Madre had walked off theline,which she admitted, but Madre then told Spradlingshe had to go to the restroom and could not get relief to doso. Spradling replied, "You are still not suppose to walk offthe line." Madre then asked Spradling, "Well, if you had togo real bad, and couldn't get no relief, would you havestayed there and wetted your clothes"? Spradling thenreminded Madre that just the other day she had left theline to use the bathroom and had used the telephoneinstead.Madre replied that on that occasion she had beenPlantManager John Spradling,and whose response was that this matterwas her personal problem8SupervisorWatson stated that at the time in question she told Wynola(Bernadine)Fisher, the acting relief girl on line five, that Madre wanted togo to the bathroom,but said that other employees overheard this requestand informed her thattheywere not giving up their turns BerthaTownsend,a relief girl, testified that several employees had complained toher in the past about Madre being relieved out of turn, and Supervisor Pettitsaid that on the morning in question she had also been told by other girlsthat they would not give up their turns for MadreWynolaFisher statedthatwhen Supervisor Pettit informed her that Madre wanted relief twoother employees had already told her that they wanted off, and Fisher alsotestified that "the girls"had been "fussing" because Madre was "always531relieved,and then explained that only when she wasrelieved on her regular breaks, four of them each day, didshe use the telephone, and that occasionally she had to callbecause her husband is an invalid and many times he is leftathome alone. Spradling then stated again that theCompany could not tolerate her walking off the line andshe was to be discharged. Madre replied that she had neverreceived a warning or suspension, and further expressedthe opinion that she was being dealt with unfairly. Madrealso informed Spradling she had never received a companyhandbook when she was hired. Spradling then handed heran envelope containing a cash payment of the wages owedher at that time, but Madre refused to sign a receipt for themoney. She was then escorted off the plant premises.Spradling testified that in the time he has been with theCompany he had discharged "three or four or five"employees, and that he became involved with the dischargeofMadre because of the "atmosphere" at the time, andalso related the difficulties they had encountered a monthpriorwhen there had been a walkout at the plant overanother discharge, and to settle this dispute it wasnecessary to call the sheriff and the State police. WayneJester,personnelmanager, was asked why he thoughtMadre important enough to take her case to the PlantManager John Spradling, and Jester replied:Because she stated that she was going to leave the linewhether she was relieved or not. As I stated, with theother walkouts that we have had, I felt, in a particularcase where we had just had a walkout a month or twoprior to that, the Plant Manager should be involved.Madre stated that in the period of time she worked forRespondent, a period of approximately 27 months, she hadnever received a written warning and her testimony on thispoint is uncontradicted by Respondent. Spradling indi-cates the decision to fire Madre was his, made afterdiscussing the situation withWatson, Jester, and ClairTaylor in the personnel office just prior to going into hisoffice to meet with Madre, as aforestated.Madre admitted that of the three trimmers on line five,she went to the restroom more than the other, and said thatitwas necessary 2 or 3 times a week for the other girls to"hold the line" for her.7 In explaining this abnormal needto relieve herself,Madre testified, "Well, I take a pill forblood pressure and it has medication in it for fluid. That'swhy I have to leave the line as I did." When asked if shewere aware of the availability of a special procedure to getyelling" aboutgoingto therestroom Fisher testified that upon her return tothe line Madre stated, "She showed them thatshe could walkoff the line."THoldingthe line describes the situationwhichresults when one of thethree liver trimmers leaves her line without relief.Each remaining girl'sproductionrequirementis therebyincreasedso that theymust work onevery other bird AlphinePettit testified that she had warned Madre on atleast two other occasions about leaving the line without permission, andexplainedto her thata full complement of liver trimmers was needed on theline toavoidincreasing the risk of contaminating chickens.There isconflicting testimony in this recordas to whether or not two liver trimmerscan "hold theline" when it is operating full speedat 51 birdsa minute.However,several of the witnesses agreed that it can be done and frequentlyis,butonly for a very short periodof time-from 5 to 10 minutes. 532DECISIONSOF NATIONALLABOR RELATIONS BOARDextra relief,Madre answered that she was, but had nottaken advantage of this special procedure .8Before making my final conclusions as to Madre, I willfirst turn to the 8(a)(1) allegations in the complaint. Thealleged threats of discharge relate to conversations betweenPlant Manager John Spradling and employees Alice Colesand Maggie Stanford. There is no question that both Colesand Stanford had been extremely active for the Union.Coles had contacted between 40 and 50 employees inseeking authorization cards, and Stanford had beensuccessful in obtaining about 20 card signatures. Within anhour or so after Madre had been discharged on May 31,PlantManager Spradling called Coles and Stanford intohis office and told them this was his last warning, and thenext timetheywould be fired. The Respondent admits aconversationbetween these parties, but categoricallydenies that it in any manner threatened to dischargeemployees in violation of the Act. Spradling testified thathis remarks on this occasion were the result of threatshaving been made to other employees by Coles, andStanford, and that the Company would not tolerate suchconduct.While Stanford and Coles denied making any threats toother employees-there is considerable evidence in thisrecord to the contrary. Employee Ruth Dozier crediblytestified that on several occasions Maggie Stanford hadtalked to groups of employees in the restroom, and m sodoing had threatened that unless the employees supportedtheUnion there would be some "ass whipping." She alsotestified that Stanford had stated that unless the Union wasvictorious, they would "tear the white coats off."9 Dozierstated that she reported the above incidents to PersonnelManager Jester.Employee Frances Daggin gave credited testimony thatAlice Coles had told her "you better join the Union, elsethere's going to be some ass kicking around here Friday."Daggin said she reported these threats to her linesupervisor.SupervisorHaroldDickerson testified thatabout 2 weeks before the Board election on June 22, one ofhis employees, Brenda Chambers, told him that Coles hada "whole crowd" around her in the restroom and wastelling them there was going to be a lot of "ass beating" ifthey did not vote for the Union. Chambers also reported toSupervisor Dickerson that she was "too scared and nervoustowork."Dickerson replied that he would informSpradling as to this situation and testified that he did so.After this incident it appears that Spradling once againcalled Coles into his office, and this time gave her a writtenwarning for intimidating and threatening employees, andtold her that if a third one was issued she would bedischarged.The General Counsel argues that the denials of Colesand Stanford should be credited because of their forthrighttestimony, and that the impact of the timing of thesewarnings or threats by Spradling cannot be overlooked.However, I agree that there is substantial and adequateevidence in this record which warrants the conclusion that9An employee with a medical problem could receive special considera-tion from her supervisor by first explaining the problem to the doctor ornurse, and then obtaining a "slip" as confirmation that the problem waslegitimate9 It appears that line supervisors in the plant wear white coats.Coles and Stanford did threaten and intimidate otheremployees, and that, therefore, Respondent acted lawfullyin reprimanding the offenders for their misconduct. Frommy observations of these witnesses, both Coles andStanford appear to be intelligent and aggressive individualsand with considerable ability to readily expound, and Ihave no doubt they both pushed their fellow workers veryhard in their efforts and frequently used the remarks andstatements attributed to them, and that as a result otheremployees in this plant were frightened and reported thistomanagement, as aforestated.10 Even if,arguendo,theconduct by Spradling be deemed initially coercive, it waseffectively repudiated and neutralized in that Spradlingmade it crystal clear to both Coles and Stanford that theywere being talked to and warned because other employeeshad specifically and repeatedly complained to manage-ment about the strong methods and verbal messages theywere continually using in their support of the Union. I donot believe that the nature of this warning, in the totalaspects and context of all the circumstances, is sufficient toestablish a violation. Accordingly, I hereby dismiss thatportion of the complaint.It is alleged that on or about May 30, 1973, ExecutiveVice President Donald Mabe threatened employees with areduction in their wages should the Union be selected astheir bargaining agent. This record shows that Mabe had agreat many small groupmeetingswith 8 to 15 employees ata time, altogether there are over 700 employees in theplant,and in which meetings he outlined the officialposition of the Company as it related to the Union. Mabesaid that occasionally he would deviate from his preparedtext depending on which group he was talking to, but thathe never deviated from his prepared text on any of thecontroversial issues such as bargaining matters and wages.Madre testified that in the small group meeting sheattended with Mabe, the following occurred:That was when he [Mabel was telling us about thedues.He said that the initiation fees would be $14.00and that the dues would be $7.00, and that wouldamount up-the dues would-to $84.00 per year. Hesaid that's a lot of money coming from 750 or moreemployees. That is when one of the girls said we wouldbe out on strike without pay, we would probably haveto pay our own insurance, and we may not get as muchas we are getting now. We already have better benefitsthan most of the plants have. Mr. Mabe said that wasright.The most that can be said of the above is that Mahe agreedwith an employee when she was expounding on whatcouldhappen in event of a strike, but this in no way can bedeemed as a threat by the Company to reduce wages. Theonly credible evidence concerning this matter is thetestimony of Mabe, in which he affirmatively denied thathe had ever threatened to reduce an employee's wages.10Colesagreed and admitted that she would do"everything necessary"to get theUnionin, but then added certain limitations-so long as it wasn'tintimidating or threatening She also admitted talking quite often to groupsof employeesin the restroom PERDUE, INC.533Accordingly, I hereby dismiss this portion of the com-plaint.It is alleged that at various times in May both SpradlingandMabe created the impression of surveillance ofemployees' union activities. Maggie Stanford testified thaton May 31, right after she had been in Spradling's office, asaforestated, she noticed "a lot of supervisors," along withthe nurse and others, watching her and Alice Coles whenthey went to the restroom or to their lockers, and said thatthis never happened before and that these people contin-ued watching them up until the election on June 22.Stanford said she never complained to anyone about this.From what I have detailed earlier herein, Coles andStanford had been specifically warned, properly so in theexerciseofmanagerial rights, not to threaten otheremployees in soliciting their support, and pursuant to theseinstruction the Company had every right to see that thesedirectionswere carved out. Because of these specialcircumstances supervisors may well have been watchingand guarding for any additional threats to employees sothat Spradling could be advised if there were any, butwhatever the impact of these circumstances, it must havebeen extremely minor in character because Coles makes noreference whatsoever to these incidents in her testimony,and as a result the testimony of Stanford rests without anycorroboration. In view of the above and in light of thesurrounding extenuating circumstances, I will also dismissthis part of the complaint as it involves Coles and Stanford.Herman Johnson testified that on two respective occa-sions in late May, Donald Mabe and John Spradling spoketo him about the Union. Concerning his conversation withMabe, Johnson stated that Mabe had informed him that"he knew [Johnson] was attending union meetings." A fewdays later Johnson talked with Spradling, and according toJohnson, Spradling stated, "I heard that you had made asuggestion the other night-referring to our union meeting-about not walking out." It appears that during theseconversations each party expressed his thoughts concern-ing the pros and cons of the Union, and, in fact, theRespondent admits that each of the above conversationsdid occur, and further admits that Johnson's account ofthese conversations is reasonably accurate as to theircontent,but contends that the remarks by Mabe andSpradlingwere no more than casual and innocuouscomments, and further, that they were made without anintention to infringe upon Johnson's rights. It appears tome that the above statements made to Johnson clearlytended to create an impression that the employee's unionactivities or meetings were being observed by management,and could be used as a basis for future retaliatory action,and especially so as Mahe fully assured Johnson that theCompany would "fight to keep the Umon out." Thisannounced determination on the part of the Respondent,and also made crystal clear on other occasions, takes theremarks here in question out of the category of casualcomments, and makes them clearly violative of the Act,and I so find.It isalso specifically alleged that at various times duringthe month of May, Donald Mabe interrogated employeesconcerning their interest in the Union. A careful review ofthis record discloses no reasonable basis to warrant afinding thatMabe asked any questions which could bedeemed unlawful interrogations. It is also difficult toascertain as to what evidence the General Counsel offers orrelied upon as a basis for this allegation, and in his briefmakes no argument whatsoever in reference or supportthereof.Donald Mabe denies allegations that he engagedinany activitywhich could be construed as illegalinterrogation.Accordingly, I also dismiss this portion ofthe complaint.At the very end of the trial and after all the parties hadrested, theGeneral Counsel attempted to amend hiscomplaint to specifically allege additional 8(a)(1) conductby one of the Respondent's agents.[[ I denied the motionto amend the complaint mainly on the grounds of itscomplete untimeliness.12 Coles had given her testimony fortheGeneral Counsel the day before, and, therefore, itappears there was ample opportunity to present theamendment much earlier in the trial rather then waitinguntil the very last possible moment. It seems to me thatsuch practices must be vigorously discouraged as it placesundue burden on most everyone concerned, and undersome circumstances can be highly prejudicial. The prosecu-tion should know its full case prior to resting and mostcertainly before the opposition has rested its defense. TheGeneralCounsel further contends that his motion toamend should have been granted on the grounds that theissue here in question was fully litigated. The short answerto this argument is that the issue was not fully litigated. Onthebasis that the complaint was not amended "co-extensively" with the testimony in question-counsel fortheRespondent did not examine Coles as to thesestatement on his cross-and recross-examination of her, nordid he ask Watson, when she was called as a witness for theCompany, whether or not she ever made such remarks toColes. At such times the Respondent did not consider thistestimony and matterin issue sincethere had been noeffort to include it in the complaint, and at the belated timewhen the General Counsel did advise the Company of hisintentions to amend, all of the pertinent witnesses theretohad long departed. At this late date, and under theseparticular circumstances, the Respondent was justified inrefusing to reopen and litigate his defense on this matter.For the reasons here indicated, my prior ruling on themotion to amend is confirmed and I make no finding inthese respects since the matter was not fully litigated.In essence, the Company maintains that Madre wasdischarged because she challenged the lawful authority ofher supervisor and walked off a production line withoutpermission in direct contravention of an establishedcompany rule. The critical issue for my determination iswhetherRespondent's asserted reason for dischargingMadre was the real cause of her discharge, or was merely apretextassertedbyRespondent to nd itself of anindividual whose activity for the Union was well known toRespondent in the midst of a vigorous election campaign.IIAlice Coles had testified that on May 3l Supervisor Rebecca Watsonand loss of her jobtold her that they did notneedthe Umon in the plant,and said thatWatson12Evenif found theremedyherein wouldmerely be cumulative.then threatenedher witha reductionof wages, a loss ofinsurance benefits, 534DECISIONSOF NATIONALLABOR RELATIONS' BOARDThe fact that Madre supported the Union and knowledgeof it is not disputed on the record, nor is it denied by theRespondent. However, the Respondent does maintain andargues that evidence in this case established the following:(1)Madre intentionally violated a company rule; (2)Madre was aware of the rule and knew that she was notpermitted to violate it; (3) the Respondent's rule wasreasonable, and, indeed, necessary to the efficient opera-tion of its production lines; (4) Madre acted defiantly andinsubordinately in her refusal upon returning to the line toreport as directed by an official of the Company; and (5)Addie Madre, when given the chance to state the reason orexplain the circumstances of her discharge, testified thatshe was discharged for walking off the line. The Companyfurther argues that there was no disparate treatment ofMadre with regard to the enforcement of Respondent'srule, and also points out that Madre was neither the mostactive union adherent nor the most open and unguarded inher union sentiments, and that had the Respondent wishedto seize upon an opportunity to discharge the employeeswho were most active on behalf of the Union, the mostlikely candidates would have been Alice Coles and MaggieStanford.Madre worked at the Respondent's Accomac plant forover 2 years without receiving any written warnings aboutherwork or conduct, and the Respondent offers noevidence that Madre was ever criticized or warned by hersupervisors concerning her work other than a routine oraladmonition against "staining" the birds. As previouslydetailedherein,Madre took medication for a healthproblem that caused her to make frequent visits to therestroom. Furthermore, at an employee meeting in theplant cafeteria with John Spradling, Madre had spoken outabout the problems of the relieve system, and had alsostated her personal problem in this regard.As pointed out, the Company contends that Madre wasdischarged for leaving the production line without permis-sion or relief, in violation of a provision in Employees'handbook and a plant rule which states that, "any personwalking off the line without the supervisor's permission willbe considered to have quit." Yet, the fact remains thatemployees have walked off the line and continue to walkoff the line for emergency purposes such as Madre did onMay 31, and no disciplinary action has been taken againstthem. Indeed, the day before the discharge here inquestion,Madre herself held the line for fellow trimmerAnnie Dickerson when Dickerson fell victim to an asthmaattack, and this was even admitted by Supervisor Pettit.Rosemary Hill, a liver trimmer on lme seven, testifiedthat she had left the line "last week" and this was knownby her supervisor, Odis Kran. Hill stated that on thisoccasion she informed Kran she had to go to the restroom,but the supervisor replied that the relief girl was busy. Hillsaid that she then asked the other two trimmers workingwith her to hold the line and then went to the restroom andwas gone for 5 or 6 minutes. Hill has worked at the plantfor about a year and stated that in this period of time shehad personally left the line "30 to 35 times" withoutpermission and without relief, and then further testified13Respondent places considerable emphasis in its argument on Madre'sown testimony that she was discharged for walking off the line Respondentthat she had told Donald Mabe duringa meetingbetweenMabe and a group of employees following Madre'sdischarge, that she and others had walked off the line onseveral occasions without any disciplinary action beingtaken. She said that Mabe then immediately went on toanother subject.Hill further testified that she and oneother trimmer have "held theline" for aslong as 15minutes,but clarified this by stating that the speed of theline does vary from time to time. Hill said that she did notknow anything about the plant rule prohibiting the leavingof the productionline untilMadre was fired.Leversa Kellam, a trim girl on line three, testified thatabout 2 weeks prior to her testimony a liver trimmer by thename of Townsend left the line without relief to go to thebathroom and was not reprimanded or disciplined. Kellanfurther testified that about 2 months previously, and beforeMadre's discharge, Townsend had left the line withoutrelief and the two other trimmers held the line until shereturned. She said that Townsend had to walk near thesupervisor on her way to the restroom so SupervisorDelores Hall knew that she was gone from her station, butyet no disciplinary action was taken.Elain Peed, a liver trimmer on line seven, testified thatshe had personally left the line on May 30 to go to thebathroom because she was unable to get anyone in relief.Peed said that when she returned to her station the reliefgirlwas in her place, and was then informed that the linehad to stop due to her absence, but nothing else was said ordone. Peed also testified that "a few months ago" she hadobserved Sue Dorsey and a girl known as Stella leave theline without relief.In addition to the above, there are also other factors andtestimony which strongly militate against the Respondent'sdefense and contentions. Alphine Pettit, the immediatesupervisor involved, admitted that she did not recommendto anyone that Madre be discharged nor was her opinionasked for, and Pettit also stated that if Madre had to go tothe restroom "real bad" she would consider this anemergency. Rebecca Watson, also closely identified in thismatter and the acting assisting foreman in the evisceratingdepartment,admitted on cross-examination that she madeno recommendation as to what should be done with Madrebecause no one asked her, nor was she ever given anopportunity to tell Spradling what the circumstances were.PersonnelManagerWayne Jester admitted that theCompany has given suspensions of I to 3 days toemployees who walked off the line, but contended that thesituation involving Madre presented a direct "challenge" tothe supervisor. Spradling was under the impression thatRebeccaWatson made the recommendation for thedischarge ofMadre. From the above testimony it isdifficult to understand how this matter could present sucha challenge to supervision when the two most immediatesupervisors involved, Pettit and Watson, readily admittedthat no one even asked them for their opinions on thematter. It is most obvious that Madre's discharge wasoccasioned by something other than merely walking off theline in violation of a plant rule, which from most accountsismore honored in the breach than in the observance.13maintains this was an open admission.However, a close examination of therecordreveals that the testimony by Madre in this respect was qualified with PERDUE, INC.Noting Respondent's admitted knowledge of Madre'sunion activity prior to the discharge, coupled with evidencethat numerous other employees have walked off the linewithout any disciplinary action being taken or meresuspension for a few days, and in consideration ofRespondent's failure to even warn Madre, who had anexcellentwork record, there is substantial evidence tosupport a finding that Respondent used Madre's leavingthe line as a mere pretext to discharge her, and this isolatedeventwas seized upon by Respondent as a means ofremoving from the plant a vocal and productive unionsupporter, and at a time and under circumstances thatwould be a clear warning to other union adherents.IV.THE REMEDYIn view of the findings above set forth to the effect thattheRespondent has engaged in unfair labor practicesaffecting commerce it will be recommended that it berequired to cease and desist therefrom, and take suchaffirmative actions as appears necessary and appropriate toeffectuate the policies of the Act. In view of the findings ofdiscriminatory discharge of employee Addie Madre it willbe recommended that the Respondent be required to offerher immediate and full reinstatement to her former or asubstantially equivalent position and make her whole forloss of earnings in accordance with the remedial reliefpolicies ofF W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716. The unfairlabor practices committed were so extensive in scope thatthe remedial injunction must be against further commis-sion of any kind of unfair labor practices.CONCLUSIONS OF LAW1.Respondent is an employer whose operations affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminating in regard to hire and tenure ofemployment of the above-named employee by dischargingher because of concerted and union activities, Respondenthas engaged in and is engaging in unfair labor practices inviolation of Section 8(a)(3) and (I) of the Act.4.By creating the impression of surveillance of employ-ees'union activities (Herman Johnson), the Respondentinterfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed them in violation ofSection 8(a)(1) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER14Perdue, Inc.. its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Creating the impression of surveillance of employees'union activities.(b) In any other manner interfering with, Mrestraining, or535coercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations,including the above-named organization, to bargaincollectively through representatives of their own choosing,toengage in concerted activities for the purpose ofcollective bargaining, or other mutual aid or protection, orto refrain from any or all such activities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer to Addie Madre immediate and full reinstate-ment to her former job or, if such job no longer exists, to asubstantially equivalent position, without prejudice to theirseniority or other rights and privileges, and make her wholefor any loss of earnings she may have suffered by reason ofthe discrimination against her in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records, and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its plant in Accomac, Virginia, copies of theattached noticemarked "Appendix." 15 Copies of saidnotice, on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places, where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 5, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.the conditionthat"walking off the line" was the reasonthe Company gaveher.14 In the event no exceptions are filed as providedby Sec102.46 of theRules andRegulationsof the National LaborRelations Board,the findings,conclusions, and recommendedOrderherein shall,as provided in Sec.102 48 ofthe Rules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions,and orderand all objections thereto shall bedeemed waived for all purposes15 In the event that the Board'sOrderis enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of theNational Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the National LaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT create the impression of surveillance ofemployees' union activities.WE WILL NOTdischarge or otherwise discriminate inregard to the hire and tenure of employment or anyterm or condition of employment of our employees 536DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause of their membership in and activities on behalfof the Union herein or of any other labor organizationof their choice.WE WILL NOT in any manner interfere with,restrain,or coerce our employees in the exercise of their right toself-organization,to form,join or assist labor organiza-tion,including the Union herein,to bargain collectivelythrough a bargaining agent chosen by our employees,to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,or to refrain from any such activities.WE WILL OFFER to Addie Madre her former job or, ifsuch job no longer exists, substantially equivalentposition,without prejudice to her seniority or otherrights and privileges,and WE WILL pay her for any lossofpay she may have suffered by reason of ourdiscrimination against her together with interest there-on.PERDUE, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Federal Building,Room 1019, Charles Center,Baltimore,Maryland 21201,Telephone 301-962-2822.